          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 1 of 12


                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 3/26/2021


  MICHAEL MORANA, individually and on
  behalf of all other persons similarly situated,

                                     Plaintiff,
                                                               No. 20-CV-2797 (RA)
                         v.
                                                                   OPINION AND
  PARK HOTELS & RESORTS, INC. d/b/a/                                  ORDER
  HILTON WORLDWIDE HOLDINGS, INC.,
  HLT NY WALDORF LLC, HILTON
  DOMESTIC OPERATING CO. INC.,
  WALDORF=ASTORIA MANAGEMENT
  LLC,

                                     Defendants.




RONNIE ABRAMS, United States District Judge:

       Plaintiff Michael Morana brings this putative class action on behalf of individuals who are

alleged to have worked as tipped service workers in New York for Defendants Park Hotels &

Resorts, Inc. d/b/a/ Hilton Worldwide Holdings, Inc., HLT NY Waldorf LLC, Hilton Domestic

Operating Co. Inc., and Waldorf=Astoria Management LLC (collectively, “Defendants”),

principally alleging that Defendants failed to properly distribute service-fee surcharges as required

by New York Labor Law (“NYLL”). Now before the Court is Defendants’ motion to dismiss the

action pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2) and 12(b)(6), or, in the

alternative, to compel arbitration. For the reasons that follow, the Court finds that Plaintiff has

failed to meet his burden of establishing jurisdiction under the Class Action Fairness Act

(“CAFA”). The motion to dismiss is therefore granted on that basis.
           Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 2 of 12




                                               BACKGROUND

         The following facts are drawn from the First Amended Complaint (“Complaint”), the

Declaration of Owen Wilcox, Dkt. 35 (“Wilcox Decl.”), the Declaration of Joseph A. Piesco, Dkt.

36 (“Piesco Decl.”), and the exhibits thereto. For the purposes of determining jurisdiction pursuant

to this motion, the Court accepts all of Plaintiff’s well-pled allegations as true. See, e.g., Cortlandt

St. Recovery Corp. v. Hellas Telecommunications, S.a.r.l, 790 F.3d 411, 416–17 (2d Cir. 2015).

I.       Factual and Procedural Background

         Plaintiff Michael Morana, a citizen of New York, alleges that he was employed by

Defendants as a banquet worker at the Waldorf Astoria hotel in New York City from 1999 until

March 2017. Compl. ¶ 7. Morana seeks to represent a class comprising “all people who are or

who have been employed by Defendants as hourly non-exempt employees, including but not

limited to, food and beverage servers, in-room dining servers, banquet workers, and other similar

hourly and non-exempt service workers throughout the State of New York within the six years

preceding the filing of [the] Complaint.” Id. ¶ 8.

         Plaintiff alleges, upon information and belief, that Defendants Park Hotels & Resorts Inc.

(“Park”) d/b/a/ Hilton Worldwide Holdings, Inc. (“HWH”) 1 and Hilton Domestic Operating

Company Inc. (“Hilton Domestic”) are Delaware corporations, and that Defendants HLT Waldorf

LLC (“HLT”) and Waldorf=Astoria Management LLC (“WAM”) are Delaware limited liability

companies. Id. ¶¶ 9-12. “Plaintiff is informed, believes, and thereon alleges that Defendants,

individually and/or jointly, own, operate, and manage hotels, restaurants, and resorts throughout




1
 Defendants declare, in a submission appended to the instant motion, that Park and HWH are in fact distinct
entities. See Dkt 35, Declaration of Owen Wilcox (“Wilcox Decl.”) ¶¶ 1 & n.1, 3. Plaintiff accepts this
characterization of Hilton’s corporate structure. Accordingly, this opinion treats them as separate entities.


                                                         2
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 3 of 12




the United States, including in New York,” id. ¶ 14, and that “Defendants jointly exercised control

over Plaintiff and Class members with respect to their employment,” id. ¶ 16.

       From 2014 until March 2017, Plaintiff worked as a full-time banquet server at the Waldorf

Astoria, a hotel allegedly operated and managed by Defendants. Id. ¶¶ 23-24. On average, he was

paid a fee of $120 per event plus tips. Id. ¶ 24. According to Plaintiff, Defendants “routinely” add

to the total cost for banquet services a “gratuity and administrative” surcharge between 22% and

23.75%, which is mandatory for customers. Id. ¶ 25. Plaintiff alleges that Defendants structure

the terms of this surcharge in such a way that a “reasonable customer is unable to discern how

much of the total portion of the surcharge will be remitted to non-exempt service workers and

managerial non-service workers.” Id. ¶ 25. In practice, Defendants allegedly pay servers only “a

portion” of the surcharge, and retain the remainder for themselves or to pay non-service workers.

Id. ¶ 27. Plaintiff alleges, upon information and belief, that “this same, or substantially similar,

mandatory surcharge system is used across each of the Defendants’ facilities throughout New

York.” Id. ¶ 29.

II.    Class-Action Allegations

       Plaintiff seeks to represent a “New York Class” that he defines as:

       All current and former hourly, non-exempt employees, including but not limited to servers,
       food servers, beverage servers, banquet servers, or other employees with similar job duties
       employed by Defendants in New York any time starting six years prior to the filing of this
       Complaint until resolution of this action.

Compl. ¶ 44. Plaintiff alleges that members of that class are similarly situated to him because

they, among other things, were and are employed by Defendants, perform work materially similar

to Plaintiff in facilities owned, operated, or managed by Defendants, are paid on a per-event rate

basis, and are required to abide by common work, time and pay policies in the performance of

their jobs. Id. ¶¶ 33-38. According to Plaintiff, “Defendants have employed hundreds of people



                                                 3
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 4 of 12




similarly situated to Plaintiff during the six-year period prior to the filing of this Complaint.” Id.

¶ 40.

        Plaintiff brings four causes of action on behalf of the New York Class. First, Plaintiff

claims that Defendants’ practices violate NYLL § 196-d, which prohibits employers from retaining

(1) “any part of a gratuity”, or (2) “any charge purported to be a gratuity for an employee.” Id. ¶

55. Specifically, Plaintiff maintains that Defendants’ purportedly confusing surcharge policies

violate “§ 196-d’s clear directive [] that employers must distribute to service workers any ‘charge

purported to be a gratuity for an employee.’” Id. ¶ 57. According to Plaintiff, “[u]nwary

customers” pay the service fees added to their banquet costs “reasonably believing that the entirety

of the service fee will be remitted to the service workers as gratuity payment, as is the widely

accepted custom throughout the hospitality industry.” Id. ¶ 58.

        Second, Plaintiff asserts that Defendants’ conduct constitutes unjust enrichment under New

York common law because the New York Class bestowed a benefit in the form of customarily

tipped service, which Defendants have unlawfully retained in the form of “gratuity and

administrative fees.” Id. ¶¶ 67-70. According to the Complaint, the failure to distribute the

entirety of these fees to their “intended beneficiaries” unjustly enriches Defendants to the detriment

of class members, i.e., non-managerial service employees. Id. ¶ 72. Third, Plaintiff maintains that

the failure to provide accurate itemized wage statements violates NYLL § 195(3). Id. ¶ 75. Lastly,

Plaintiff’s fourth cause of action relies on allegations that Defendants failed to provide members

of the New York Class with a written notice, in English and Spanish, that contains the categories

of information required by NYLL § 195(1). Id. ¶ 81.




                                                  4
         Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 5 of 12




       Plaintiff seeks damages for all unpaid gratuities, wages and other injures, a declaratory

judgment that Defendants violated the New York Labor Law, and injunctive relief prohibiting

Defendants from committing future violations of that law.

III.   Additional Jurisdictional Facts

       Defendants declare that the Waldorf Astoria closed for renovations in March 2017. Wilcox

Decl. ¶ 7. Upon closure, “the employment of all banquet services employees was terminated and

each of these employees (including Mr. Morana) was offered a severance package in exchange for

executing a voluntary separation agreement and general release (the ‘Release Agreement’).” Id. ¶

10. According to Defendants’ business records, “the Waldorf Astoria employed no more than 162

banquet services employees during the relevant period of time,” and 96 such employees executed

the Release Agreement, meaning “that only 66 banquet services employees did not execute the

Release Agreement as of the date hereof.” Id. ¶ 11. As indicated by exemplars of the Release

Agreement proffered by Defendants, the employee signatories agreed to “release and discharge

the [Waldorf Astoria New York Hotel], Hilton Worldwide Holdings, Inc., the owner of the

Waldorf Astoria” and all parents, subsidiaries, and successors “from any and all charges, claims,

and actions arising out of [their] employment.” Piesco Decl, Ex. C-1 ¶ 4. By signing the Release

Agreement, an employee expressly “waive[s] any right or ability to be a class or collective action

representative or to otherwise participate in any putative or certified class . . . based on such a

claim in which [the Waldorf Astoria New York Hotel] or any released party as set forth in this

Agreement is a party.” Id.

       Defendants also declare that in January 2018 Plaintiff was hired as a banquet server at the

New York Hilton, an entity that is “owned, directly and/or indirectly, by” Defendants HWH and

Hilton Domestic. Wilcox Decl. ¶¶ 13-14.




                                                5
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 6 of 12




                                   STANDARD OF REVIEW

       Pursuant to Fed. R. Civ. P. 12(b)(1), a district court shall dismiss an action for lack of

subject matter jurisdiction when it “lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “A plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it exists.” Id. In

determining whether that burden has been met, the Court must accept as true all material

allegations in the complaint, and construe the complaint in favor of the plaintiff. Cortlandt St.

Recovery Corp., 790 F.3d at 417.

       To the extent that a defendant makes “a fact-based Rule 12(b)(1) motion,” the Court may

refer to evidence outside of the pleadings. Carter v. HealthPort Techs., LLC, 822 F.3d 47, 57 (2d

Cir. 2016). “In opposition to such a motion, the plaintiffs will need to come forward with evidence

of their own to controvert that presented by the defendant if the affidavits submitted on a 12(b)(1)

motion . . . reveal the existence of factual problems in the assertion of jurisdiction.” Id. (internal

quotation marks omitted). A plaintiff is entitled to rely on allegations in the complaint if the

“evidence proffered by the defendant . . . does not contradict plausible allegations that are

themselves sufficient to show standing” or otherwise establish jurisdiction. Id.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plausibility standard “does not prevent a plaintiff

from pleading facts alleged ‘upon information and belief’ where the facts are peculiarly within the

possession and control of the defendant . . . or where the belief is based on factual information that

makes the inference of culpability plausible.” Arista Recs., LLC v. Doe 3, 604 F.3d 110, 120 (2d

Cir. 2010). Nonetheless, the Court only accepts as true “factual” allegations that are “non-




                                                  6
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 7 of 12




conclusory.” Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 225 (2d Cir. 2017). A conclusory

allegation made on information and belief is insufficient to make a claim plausible where the

complaint’s factual allegations do not raise a right to relief above the speculative level. See id. at

226; Citizens United v. Schneiderman, 882 F.3d 374, 384 (2d Cir. 2018) (“A litigant cannot merely

plop ‘upon information and belief’ in front of a conclusory allegation and thereby render it non-

conclusory.”).

                                           DISCUSSION

I.     Jurisdiction Under the Class Action Fairness Act

       The sole basis asserted in the Complaint for subject matter jurisdiction over Plaintiff’s state

law causes of action is the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2). Compl. ¶ 5. Plaintiff

asserts that CAFA applies because the amount in controversy “is believed to exceed $5,000,000”

and the “number of proposed class members in New York is believed to exceed 100.” Id.

Defendants challenge the applicability of CAFA, arguing that Plaintiff has standing only to “assert

claims on behalf of banquet services employees at the Waldorf Astoria,” which reduces the

membership of the putative class below the required number of 100. Mot. at 9-11; see 28 U.S.C.

§ 1332(d)(5)(B) (district courts do not have original diversity jurisdiction over any class action in

which “the number of members of all proposed classes in the aggregate is less than 100”). Because

Plaintiff has not plausibly alleged that the mandatory surcharge system, or any other challenged

practice, was replicated at Defendants’ other hotels, the Court agrees that Plaintiff has failed to

satisfy his burden of proving subject matter jurisdiction.

       Plaintiff purports to bring claims on behalf of all tipped service employees employed at

facilities owned and operated by Defendants, not just banquet servers at the Waldorf Astoria. See,

e.g., Compl. ¶ 8. To justify the breadth of the proposed class, Plaintiff alleges that he “is informed,




                                                  7
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 8 of 12




[and] believes . . . that [the] same, or substantially similar, mandatory surcharge system is used

across each of the Defendants’ facilities throughout New York.” Id. ¶ 29. Defendants maintain

that these allegations are “boilerplate” and conclusory, as evidenced by their lack of factual

specificity as to the nature of the policies or practices that Defendants purportedly employ at their

other establishments. See Mot. at 10-11. The Court agrees.

       Plaintiff’s allegations that the mandatory surcharge policy extended beyond the Waldorf

Astoria—made on information and belief—do not satisfy the threshold of plausibility. The Second

Circuit has held that that such allegations meet pleading requirements under two circumstances:

where the facts are within the possession and control of the defendant or where the belief is based

on factual information that makes the inference of culpability plausible. Arista Recs., LLC, 604

F.3d at 120. Plaintiff’s allegations of commonality do not meet these requirements.

       First, they do not pertain to “facts [that] are peculiarly within the possession and control of

the defendant,” id. Plaintiff is evidently privy to the mandatory surcharge policy at the Waldorf

Astoria, as he alleges that the hotel routinely charges banquet-services customers fees ranging from

22% to 23.75%. See Compl. ¶ 25. Although Plaintiff currently works in a similar position as a

banquet server at the New York Hilton—a hotel that is owned and operated by Defendants HWH

and Hilton Domestic, see Wilcox Decl. ¶¶ 13-14, and whose tipped service employees would

presumably qualify as members of the proposed class—he alleges nothing about the surcharge

policies in place there. Given that Plaintiff is employed at another one of Defendants’ New York

facilities, which he alleges to engage in similarly illegal surcharge practices, the Court would

expect Plaintiff to have access to information about the policies and practices at that facility and

to have made some allegations specific to those policies. Accordingly, the Court is not persuaded

that Plaintiff’s “belief” about the extent of NYLL violations in Defendants’ hotel network concerns




                                                 8
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 9 of 12




information that is exclusively in the possession and control of Defendants. The nature of the

omitted information, a surcharge policy that the Court would expect is accessible not only to other

members of the proposed class but also to banquet-services customers at Defendants’ hotels, lends

further support to this conclusion. Cf. Barrett v. Forest Lab'ys, Inc., 39 F. Supp. 3d 407, 432

(S.D.N.Y. 2014) (“Information about how much a coworker is paid would seem to be precisely

the type of information Plaintiffs would not have access to until discovery.”).

        Second, the Complaint does not allege factual information about any general similarities

between Defendants’ hotels that would render the inference of a common surcharge policy

plausible. See Arista Recs., LLC, 604 F.3d at 120. Plaintiff makes no allegations about the

particular role of any particular Defendant entity, or any particular facility. Instead, Plaintiff

broadly alleges, upon information and belief, that Defendants engage in a joint enterprise. See,

e.g., Compl. ¶ 16 (“Defendants jointly exercised control over Plaintiff and Class members with

respect to their employment.”); id. ¶ 21 (“Defendants acted and continue to act as joint employers

of Plaintiff because they jointly, directly, or indirectly, control the employment terms, pay

practices, timekeeping practices, and daily work of Plaintiff and Class members.”); id.

(“Defendants jointly, directly or indirectly, control the employment terms, pay practices, and daily

work of Plaintiff and similarly situated employees.”). None of these boilerplate allegations

contains any factual content that can be attributed to any specific Defendant, or to the particularities

of this specific case.

        Absent some factual support, the claim of a common policy does not rise “above the

speculative level.” Arista Recs., LLC, 604 F.3d at 120 (internal quotation marks omitted). In other

words, the Complaint provides no indication that Plaintiff has any good-faith basis for claiming

that Defendants applied the surcharge policy at other hotels. The Second Circuit has affirmed the




                                                   9
         Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 10 of 12




rejection of similarly unsubstantiated allegations where, as here, they are made upon information

and belief. Pyskaty, 856 F.3d at 226 (rejecting allegation that defendant “engaged in similarly

fraudulent transactions on other occasions” as “entirely speculative”); see also Kid Car NY, LLC

v. Kidmoto Techs. LLC, No. 19-cv-7929 (PKC), 2021 WL 466975, at *13 (S.D.N.Y. Feb. 9, 2021)

(rejecting as implausible allegations made upon information and belief that were factually

unsupported); Zappin v. Collazo, No. 19 Civ. 10573 (LGS), 2020 WL 5646496, at *9 (S.D.N.Y.

Sept. 22, 2020) (same). Accordingly, the Court will not credit Plaintiff’s “belief” that Defendants

employed a common surcharge policy throughout their facilities.

       Setting aside the allegation that Defendants engaged in the challenged conduct at other

properties, Plaintiff’s claims of injury are confined to the Waldorf Astoria. The proposed class,

which is limited to those who share common “questions of law or fact,” Fed. R. Civ. P. 23(a)(2),

therefore comprises only those employed as tipped banquet servers at that hotel during the relevant

class period. Through a declaration from a Senior Vice President at a Hilton corporate entity,

Defendants have proffered evidence that the number of eligible class members—those similarly

situated to Plaintiff who have not waived their right to sue as part of a severance package—is 66.

See Wilcox Decl. ¶ 11. The Court may consider this evidence on a 12(b)(1) motion as Defendants’

challenge to jurisdiction, based on the quantity of eligible class members, is factual in nature. See

Carter, 822 F.3d at 57. Indeed, Plaintiff does not dispute this fact in his opposition. Instead of

“com[ing] forward with evidence on [his] own to controvert that presented by [Defendants],” see

id., Plaintiff relies on the allegation that his claims are representative of a class “comprised of

members who work various jobs, and who work at various hotels owned and operated by

Defendants,” Opp. at 10. Because, as explained above, the allegations of commonality are not

well-pled, they fail to contravene the evidence that the potential class comprises only 66 people.




                                                 10
         Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 11 of 12




       Accordingly, the Court concludes that Plaintiff has not satisfied his burden of proving by

a preponderance of the evidence that the class size meets CAFA’s jurisdictional requirements. See

28 U.S.C. § 1332(d)(5)(B). Defendants’ motion to dismiss for lack of subject matter jurisdiction

is therefore granted. Because the Court lacks jurisdiction over this action, it does not address the

other grounds for dismissal brought by Defendants.

II.    Leave to Amend

       Plaintiff requests leave to amend if any part of the Complaint is dismissed. Opp. at 29.

Pursuant to Fed. R. Civ. P. 5(a)(2), a court should freely grant leave to amend “when justice so

requires.” See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d

Cir. 2015) (describing the standard set forth in Rule 15 as “permissive”). Because Plaintiff may

be able to cure the jurisdictional defects in his Complaint by pleading additional facts, the Court

will permit Plaintiff to file an amended complaint if he has a good-faith basis to do so.

       To be viable, any amended complaint would have to include factually specific, non-

conclusory allegations that Defendants employ a mandatory surcharge policy in their other hotels

that is substantially similar to the one employed at the Waldorf Astoria and/or that the size of the

putative class otherwise exceeds 100 eligible members. Additionally, in order to assist the Court

in deciding other issues raised by the instant motion, any amendment shall also address 1) whether

Plaintiff is or has been a member of the New York Hotel and Motel Trades Counsel, AFL-CIO; 2)

whether and to what extent any collective bargaining agreement governed the terms of Plaintiff’s

employment at the Waldorf Astoria during the proposed class period; and 3) whether and to what

extent Plaintiff’s employment at the Waldorf Astoria was subject to other written terms or

conditions.




                                                11
          Case 1:20-cv-02797-RA Document 45 Filed 03/26/21 Page 12 of 12




                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(1) is granted without prejudice to amend. If Plaintiff chooses to file an amended complaint,

he shall do so by no later than April 16, 2021. Failure to file an amended complaint by that date

will result in dismissal of this case with prejudice.

       The Clerk of Court is respectfully directed to terminate the item at docket number 33.


SO ORDERED.

 Dated:          March 26, 2021
                 New York, New York

                                                        ________________________________
                                                        Ronnie Abrams
                                                        United States District Judge




                                                  12
